Citation Nr: 1429088	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  06-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to February 1970, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

The Virtual VA electronic claims file contains a June 2014 written appellate brief.  The Veterans Benefits Management System electronic claims file does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the Joint Motion, the Board finds that remand is necessary to provide a new VA examination.  The parties to the JMR agreed that the August 2011 VA examination that the Board relied on was inadequate.  Specifically, the examination report was internally inconsistent as to the presence of relevant symptomatology, and the examiner did not discuss the change in diagnosis from PTSD to anxiety disorder with depressed mood consistent with 38 C.F.R. § 4.125(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination to determine the etiology of each currently diagnosed psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner must identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances and symptomatology. 

With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnoses of record and the August 2011 VA examination.  In providing this opinion, the VA examiner is asked to consider and discuss whether the August 2011 diagnosis (in addition to any findings on examination) represents progression of the prior PTSD diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.125(b) (2013).  See, e.g., July 2001, January 2002, December 2003, September 2004, June 2005, May 2007, October 2007 VA treatment records (history of various mental health diagnoses).

If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.  The AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner is also asked to consider and discuss the Veteran's contention that he developed a psychiatric disorder as a result of his experiences while serving in Vietnam, such as injuries, mortar attacks, witnessing deaths, disposing of dead bodies, and being told a friend was killed, as well as his reported symptoms during service.  See, e.g., January 1969 service treatment record; November 1969 report of medical history; 2004-2006 written statements.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

